Braley, J.
The defendant, a licensed liquor dealer, employed the plaintiffs to procure a purchaser for the business carried on by him on premises of which he was the lessee, and agreed if a sale were made at a certain price to pay them a fixed sum as a commission. If this had been the entire contract the plaintiffs, when they had found a customer able and willing to buy and pay the price and had notified the defendant, would have earned the commission. Goodnough v. Kinney, 205 Mass. 203, 204.
But, while the judge found that a customer was procured, his further findings, which were warranted by the evidence, show, that independently of the license or of the lease the business as a going enterprise had no market value, and the plaintiffs understood that they were to effect a sale, upon the conditions that the customer could obtain a license from the licensing board, and that the defendant’s landlord would assent to an assignment ol the lease. If the lease and the license could have been obtained,, a binding sale would have been accomplished. It appears, however, that without the fault of the vendor or of the purchaser neither the license nor the lease was procurable, and, no sale having been consummated, the judge properly declined to rule that upon all the evidence as matter of law the plaintiffs were entitled to recover. Munroe v. Taylor, 191 Mass. 483, 485.

Exceptions overruled.